         Case 8:17-ap-01068-MW Doc 116 Filed 01/15/21 Entered 01/15/21 21:30:29                                                                       Desc
                             Imaged Certificate of Notice Page 1 of 3
                                                               United States Bankruptcy Court
                                                                Central District of California
Pette,
      Plaintiff                                                                                                         Adv. Proc. No. 17-01068-MW
Sanders,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0973-8                                                   User: jleC                                                                  Page 1 of 1
Date Rcvd: Jan 13, 2021                                                Form ID: pdf031                                                            Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 15, 2021:
Recip ID                 Recipient Name and Address
pla                    + Larnita Pette, 2588 El Camino Real Ste F-195, Carlsbad, CA 92008-1211
dft                    + Ralph E Sanders, 745 W Fourth Ave, La Habra, CA 90631-6011

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 15, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 13, 2021 at the address(es) listed
below:
Name                               Email Address
Gregory L Bosse
                                   on behalf of Defendant Ralph E Sanders greg@lawbosse.com lynn@lawbosse.com

United States Trustee (SA)
                                   ustpregion16.sa.ecf@usdoj.gov

Weneta M.A. Kosmala (TR)
                                   ecf.alert+Kosmala@titlexi.com wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com


TOTAL: 3
Case 8:17-ap-01068-MW Doc 116 Filed 01/15/21 Entered 01/15/21 21:30:29   Desc
                    Imaged Certificate of Notice Page 2 of 3
Case 8:17-ap-01068-MW Doc 116 Filed 01/15/21 Entered 01/15/21 21:30:29   Desc
                    Imaged Certificate of Notice Page 3 of 3
